Joseph Friedman and Sally Friedman v. Commissioner.Friedman v. CommissionerDocket No. 105328.United States Tax Court1943 Tax Ct. Memo LEXIS 495; 1 T.C.M. (CCH) 451; T.C.M. (RIA) 43036A; January 22, 1943*495  STERNHAGEN Memorandum Opinion and Decision STERNHAGEN, Judge: After due notice, this proceeding came on for trial at New York, N. Y., before Division No. 10, January 12, 1943. No one appeared for petitioners, and Arthur Groman, Esq., appeared for respondent. Respondent withdraws all claim for deficiency or penalty as to Sally Friedman. No evidence was presented to support the allegations of the petition in respect of the deficiencies determined or of the 25 per cent additions determined. Respondent, to sustain his burden of proof, gave evidence to support the determination of fraud of Joseph Friedman and the 50 per cent additions. Upon the record it is found as a fact that the petitioner, Joseph Friedman, had, in each of the years 1935, 1936 and 1937, income as set forth in the notice of deficiency; that for each of the years 1935 and 1936, the petitioner, Joseph Friedman, failed to file income tax returns as required by law, and that for each of the years 1935, 1936 and 1937, the deficiency is due to the petitioner Joseph Friedman's fraud and wilful omission of income with intent to evade tax. It is DECIDED that there are deficiencies in petitioner Joseph Friedman's income tax *496  for 1935, 1936 and 1937, and percentage additions to the tax, as follows: YearDeficiency25%1935$1,009.63$252.4119361,477.61369.4119371,825.97 and to Joseph Friedman's income tax there are 50 per cent additions of $504.82 for 1935, $738.81 for 1936, and $912.99 for 1937. There are no deficiencies in Sally Friedman's income tax for 1935, 1936 or 1937, and no addition to the tax for those years.